Citation Nr: 1450038	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-20 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for a prostate disorder, to include as secondary to Agent Orange exposure.

3.  Entitlement to service connection for kidney cancer, to include as secondary to Agent Orange exposure.

4.  Entitlement to service connection for gallbladder cancer, to include as secondary to kidney cancer and Agent Orange exposure.

5.  Entitlement to service connection for pancreatic cancer, to include as secondary to kidney cancer and Agent Orange exposure.

6.  Entitlement to service connection for cellulitis of the left lower extremity, to include as secondary to his service-connected heart disorder and Agent Orange exposure.

7.  Entitlement to service connection for borderline diabetes mellitus, to include as secondary to Agent Orange exposure.


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to October 1966 with verified service in the Republic of Vietnam.  There also appears to be a subsequent period of service.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In an August 2013 statement, the Veteran indicated that he wished to represent himself in his appeal before the Board.  As such, the Board interprets his statement as a revocation of his prior representation by the Tennessee Department of Veteran's Affairs.

The issues of entitlement to service connection for a hearing disability and thyroid cancer secondary to Agent Orange exposure have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  The Veteran also appears to seek compensation for child birth defects due to Agent Orange exposure and reinstatement of a 10 percent hearing disability evaluation.  See August 2013 Statement.  The RO should seek further clarification from the Veteran and proceed as appropriate.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Additional evidentiary development is necessary before the claims can be properly adjudicated.  

Upon review of the Veteran's available service treatment records, there is evidence of a March 1972 enlistment examination report.  However, there is no DD 214 of record documenting this period of service, and it is not clear whether the RO made the appropriate efforts to secure any treatment records from this possible period of active duty service.  As such, a remand is necessary to attempt to obtain a complete copy of the Veteran's personnel and service treatment records.

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran to identify any pertinent outstanding private or VA treatment records.  Also attempt to obtain all outstanding personnel and service treatment records, to include a DD 214 verifying any additional term of active duty service, to include any term that may have begun in March 1972.  Associate all records with the claims file.

If the RO cannot locate any government records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This particularly includes the submission of written medical opinion evidence which links his claimed disorders to his military service, to include his presumed exposure to Agent Orange and other herbicides.



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

